          Case:18-03859-jtg   Doc #:18 Filed: 11/01/18   Page 1 of 2



                  UNITED STATES BANKRUPTCY COURT

                   WESTERN DISTRICT OF MICHIGAN
                        _________________

ROCHELEAU, ANDREW J AND                  Case No. 18-03859-JTG
ROCHELEAU, STEPHANIE A
                                         Chapter 12
                                         Hon. John T. Gregg
                                         Hearing: None
                   Debtor(s)
_________________________________________________________________
                   MOTION FOR EMERGENCY HEARING
                         PROOF OF SERVICE
     Trustee Marcia R. Meoli, by her attorney, and pursuant to
Local Rule 9016 (g), states:
     1. Trustee filed a motion to dismiss this case because the
debtor does not have adequate insurance.
     2. Such motion is done ordinarily upon 21 days notice to
interested parties.
     3.   Cause exists to set this for an emergency hearing:

A. The debtor(s) (“Debtor”) has no insurance on farm-related
assets. Trustee submits that this places such assets as great risk
for irrevocable loss.
B. The Debtor may have no insurance on 2 transportation vehicles.
     4. Affected parties will not be prejudiced if the hearing is
held on limited notice because:
A. For creditors, especially creditors with security interests in
the assets involved, this matter needs to be addressed immediately.
B. For the debtor, trustee raised this issue in an initial notice
sent on September 24, 2018 and at the meeting of creditors on
October 24, 2018, and since then. Debtor still has not shown that
they obtained any form of insurance on farm-related assets. The
debtor attorney has, very recently, addressed this and mentioned
some insurance on the 2 transportation vehicles, but trustee has
not received proof of such insurance.        Any difficulty to the
debtors or their attorney from limited notice could have been
resolved by their addressing these matters prior to commencing the
case or certainly promptly after the trustee raised the issues.
         Case:18-03859-jtg    Doc #:18 Filed: 11/01/18   Page 2 of 2




WHEREFORE, trustee requests that this court:
     A. The court set a hearing for the above motion as provided
in the proposed order, filed and uploaded concurrently with this
motion.
     B. Order further relief deemed just.

Date November 1, 2018              MARCIA R. MEOLI, PLLC
                                   Attorneys for trustee

                                   By: /S/Marcia R. Meoli_______________
                                           Marcia R. Meoli (P42182)
                                   1180 Ottawa Beach Rd, Ste A
                                   Holland, Michigan 49424
                                   (616) 396-2124
                             PROOF OF SERVICE
The above document and the underlying motion were served on
interested parties on or before the date indicated below:
BY CM/ECF:
Debtor Attorney: Robert A. Stariha
Office of the U.S. Trustee
BY EMAIL:
Robert A. Stariha, slobr@sbcglobal.net , slomistyw@sbcglobal.net
STEPHANIE A ROCHELEAU, srocheleau2013@gmail.com

Brion B. Doyle bbdoyle@varnumlaw.com
Elizabeth VonEitzen, EvonEitzen@wnj.com
Karen Rowse-Oberle,   krowse-oberle@brolawpllc.com
Maggio, Michael (USTP) Michael.V.Maggio@usdoj.gov

BY FIRST CLASS MAIL AS SHOWN:
Andrew & Stephanie Rocheleau, 7819 S. LUCE AVENUE, FREMONT, MI
49412
Office of the U.S. Trustee, 125 Ottawa Ave, NW, #200R, Grand
Rapids, MI 49503
Date November 1, 2018                     /S/Lori DeLand_______________
                                          Lori DeLand




                                      2
